This is a controversy between two Public Administrators as to the place of residence of the deceased. The following are the facts :
Alexander Austin, husband of deceased, was for six years ending December, 1875, tax collector of the City and County of San Francisco, and resided therein. During that time he acquired a house and lot in the village of San Mateo, San Mateo County, the title to which was taken in his wife’s name, and with his wife was in the habit of repairing to it for pleasure and recreation. After his term of office their habits were as follows: They had rooms continuously at a hotel in San Francisco, which they occupied, and where they boarded when not in San Mateo; Saturdays and Sundays they spent in San Mateo, having guests with them frequently; and often during the week they went to San Mateo daily, at evening, returning to this city in the morning; she sometimes on a later train than Mr. Austin; he was in constant business here, and when he was detained here over night she remained with him; the larger portion of the nights in the summer was passed in San Mateo, and in the winter in this city; when in San Mateo they had a maid servant, who did the housework, and when they were in this city the maid was with them; they had horses and carriage here and also at San Mateo; they employed there a gardener and coachman, who took care of the place in their absence. Mrs. Austin, in her illness, came to this city for medical treatment, and died here January 22, 1878. After her death Mr. *238Austin did not go to San Mateo except on the day of his death in September, 1878, when he went there, and died by his own hand. Mr. Austin’s name was on the Great Register of this city and county, and he voted here at the last presidential election. When in San Mateo, he frequently spoke of the place there as his home; and in this city he spoke of the hotel here as his home. I find, as facts, that Mr. Austin was to the day of his death a resident of this city and county; that the place in San Mateo was used by them as a place of resort for themselves and their guests for pleasure and recreation, and that in going to it, he did not intend to change his place of residence.
From the foregoing facts the conclusion of law is that Mrs. Austin at the time of her death was a resident of the City and County of San Francisco.
The motion to discontinue the proceedings for the probate of her will in this Court is denied.